In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1674V
                                          UNPUBLISHED


    DAVID GRISWOLD,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: July 8, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


William I. Goldsmith, Goldsmith & Hull, APC, Northridge, CA, for Petitioner.

Tyler King, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On October 29, 2019, David Griswold filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome (“GBS”)
caused-in-fact by the influenza (“flu”) vaccine he received on October 31, 2016. Petition
at 1, ¶¶ 2, 20. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On March 30, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for his GBS. On July 8, 2022, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $50,000.00,
representing compensation for his pain and suffering. Proffer at 2. In the Proffer,


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $50,000.00, representing compensation for his pain and suffering
in the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                     )
    DAVID GRISWOLD,                                  )
                                                     )
                  Petitioner,                        )
                                                     )    No. 19-1674V
    v.                                               )    Chief Special Master Corcoran
                                                     )    ECF
    SECRETARY OF HEALTH AND HUMAN                    )
    SERVICES,                                        )
                                                     )
                  Respondent.                        )
                                                     )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On October 29, 2019, petitioner filed a petition for compensation under the National

Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-1 et seq. (“Vaccine

Act”). ECF No. 1. Petitioner alleges that as a result of the Influenza (“flu”) vaccine and

pneumococcal conjugate (“Prevnar-13”) vaccine, administered on October 31, 2016, he suffered

from Guillain-Barre Syndrome (“GBS”). Id. On March 22, 2021, the Secretary of Health and

Human Services (“respondent”) filed a Rule 4(c) Report recommending compensation be denied.

ECF No. 26. On March 3, 2022, Chief Special Master Corcoran issued a Ruling on Entitlement,

finding that petitioner was entitled to vaccine compensation for his GBS.1 ECF No. 35.




1
 Respondent has no objection to the amount of the proffered award of damages set forth herein.
Assuming the Chief Special Master issues a damages decision in conformity with this proffer,
respondent waives his right to seek review of such damages’ decision. However, respondent
reserves his right, pursuant to 42 U.S.C. § 300aa-12(e), to seek review of the Chief Special
Master’s March 3, 2022, entitlement decision.
I.     Items of Compensation

       Based on the evidence of record, respondent proffers that petitioner should be awarded

$50,000.00 in pain and suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following2: a lump sum payment of $50,000.00, in the form of a

check payable to petitioner.

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Principal Deputy Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      ALEXIS B. BABCOCK
                                                      Assistant Director
                                                      Torts Branch, Civil Division




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.

                                                 2
                         /s/ TYLER C. KING
                         Tyler C. King
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146, Ben Franklin Station
                         Washington, DC 20044-0146
                         Tel: (202) 305-0730
                         Tyler.king@usdoj.gov

Date: July 8, 2022




                     3